United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2886
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District court for the Western
                                         * District of Missouri.
William Burton Self,                     *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: July 17, 2001
                                Filed: July 24, 2001
                                    ___________

Before BOWMAN, BEAM, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      William Burton Self pleaded guilty to conspiracy to manufacture
methamphetamine, see 21 U.S.C. §§ 841(a)(1), 846 (1994). The District Court1
departed downward from the applicable guidelines range of 87-108 months of
imprisonment, sentencing him to forty-five months’ imprisonment and five years’
supervised release. On appeal, Self’s counsel has filed a brief and moved to withdraw




      1
      The
Western District of Missouri.
under Anders v. California, 386 U.S. 738 (1967); Self has not filed a pro se
supplemental brief.

       Having thoroughly reviewed the record, we conclude that in the written plea
agreement Self knowingly and voluntarily waived his right to appeal his sentence. See
United States v. Michelsen, 141 F.3d 867, 871-73 (8th Cir.), cert. denied, 525 U.S. 942
(1998); United States v. Greger, 98 F.3d 1080, 1081-82 (8th Cir. 1996). Accordingly,
we enforce the appeal waiver, dismiss this appeal, and grant counsel’s motion to
withdraw. See United States v. Berberich, No. 00-2344, 2001 WL 694526, at *4 (8th
Cir. June 21, 2001); United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir.
2000) (per curiam).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-